Exhibit 10.20
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated and effective as of April 12,
2004, is entered into by and between Acacia Media Technologies Corporation, a
Delaware corporation ("Acacia"), and Edward Treska, ("You"), on the following
terms and conditions.
 
BACKGROUND
 
Acacia and You desire to enter into this Agreement, subject to the terms and
conditions as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, Acacia and You, intending to be legally bound, hereby agree as
follows:
 
1.      Position and Responsibilities. You shall be employed as Vice President
of Licensing of Acacia, You agree that at all times during your employment
hereunder, You shall be subject to and comply with Acacia's personnel policies
including Acacia's Insider Trading Policy (attached hereto as Exhibit A), Sexual
Harassment Policy (attached hereto as Exhibit B) and Employee Handbook, all as
may be modified from time to time. You shall devote your full working time and
efforts to Acacia's business to the exclusion of all other employment or active
participation in other business interests, unless otherwise consented to in
writing by Acacia.
 
2.       Employment Your employment will be at-will, and may be terminated by
Acacia or You upon thirty (30) days notice to the other party for any reason.
This at-will arrangement can not be changed during your employment, unless
agreed to in writing by an authorized officer of Acacia.
 
3.       Compensation. For all services rendered by You pursuant to this
Agreement, Acacia shall pay You, subject to your adherence to all of the terms
of this Agreement, and You shall accept as full compensation hereunder, the
following:
 
 3.1      Salary. An annual salary (the "Salary") of One Hundred Sixty Five
Thousand Dollars ($165,000). The Salary shall be subject to all appropriate
federal and state withholding taxes and shall be payable bi-weekly, in
accordance with the normal payroll procedures of Acacia.
 
 3.2      Options. We will propose that the Board of Directors of Acacia
Research Corporation grant You stock options to purchase One Hundred and Fifteen
Thousand (115,000) shares of Acacia Research - Acacia Technologies Group common
stock (Nasdaq: ACTG) pursuant to and subject to the terms of the Acacia's then
existing stock option plan. Such options will have a ten (10) year term and vest
over a thirty-six (36) month period, with Thirty Eight Thousand Three Hundred
and Thirty Four (38,334) shares vesting twelve months after the grant date, and
with the remainder vesting monthly over the subsequent twenty four (24) month
period. The exercise price of the options shall be the closing price on the
later of your first day of employment and the date upon which the Board of
Directors approves such grant.
 
3.3       Benefits and Perquisites. Acacia shall make benefits available to You,
including, but not limited to, vacation and holidays, sick leave, health
insurance, and the like, to the extent and on the terms made available to other
similarly situated employees of Acacia. This provision does not alter Acacia's
right to modify or eliminate any employee benefit and does not guarantee the
continuation of any kind or level of benefits. All such benefits shall cease
upon the termination of your employment under this Agreement,
 

--------------------------------------------------------------------------------


4.       Termination. The employment relationship between You and Acacia created
hereunder shall terminate upon the occurrence of any one of the following
events:
 
4.1      Death or Permanent Disability. Acacia may terminate this Agreement and
any further obligations to You if You die or, due to physical or mental
disability, You are either (a) unable to reasonably and effectively carry out
your duties with reasonable accommodations by Acacia or (b) unable to reasonably
and effectively carry out your duties because any reasonable accommodation which
may be required would cause Acacia undue hardship. In the event of a
disagreement concerning your perceived disability, You shall submit to such
examinations as are deemed appropriate by three practicing physicians
specializing in the area of your disability, one selected by You, one selected
by Acacia, and one selected by both such physicians. The majority decision of
such three physicians shall be final and binding on the parties.
 
4.2       Termination for Cause. Acacia may immediately terminate this Agreement
and any further obligations to You upon the occurrence of any of the following:
 
(a)     You fail or refuse to perform your duties hereunder, or breach any of
your obligations under this Agreement;
 
(b)     You commit any act which is likely to have the effect of injuring the
reputation, business or business relationship of Acacia;
 
(c)      You are convicted of or plead guilty or nolo contendre to any criminal
offense, or are charged with any felony; or
 
(d)      You embezzle or misuse any of Acacia's funds or assets or commit any
act of fraud or dishonesty with respect to any aspect of Acacia's business;
 
5.       Compensation Upon Termination;
 
5.1      Cause, Death or Disability. Upon termination of your employment under
this Agreement due to Cause, death or disability, You shall be entitled only to
payment of the Salary earned by You before the effective date of termination.
 
5.2      Other Than Cause. Upon termination of your employment under this
Agreement other than for Cause, Death or Disability, You shall be entitled only
to (i) payment of the Salary earned by you before the effective date of
termination, as provided in Section 2 hereof; (ii) any accrued and unused
vacation pay earned as of the effective date of termination; and (iii) any
severance payments as provided by Acacia's then current severance plan, if any.
 
5.3      Remedy. Should Acacia terminate your employment for Cause, and it is
later determined that Acacia did not have Cause for the termination, then
Acacia's decision to terminate You shall be deemed to have been made without
Cause and Acacia shall pay You the compensation as set forth in this Agreement,
as your sole and exclusive remedy.


 
2

--------------------------------------------------------------------------------


 
 
6.      Confidentiality.
 
 6.1      Confidential Information. Acacia and You recognize that You will
acquire certain confidential and proprietary information relating to Acacia's
business and the business of Acacia's affiliates. Such confidential and
proprietary information is information that derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use, and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy ("Confidential Information"). Confidential Information may include,
without limitation, the following: business plans, projections, planning and
strategies, marketing plans, materials, pricing, programs and related data,
product information, services, budgets, acquisition plans, the names or
addresses of any employees, independent contractors or customers, licensing
strategy, statistical data, financial information or arrangements, manuals,
forms, techniques, know-how, trade secrets, software, any method or procedure of
Acacia's business, whether developed by Acacia or developed, or contributed to,
by You during the course of your employment, or made available to You by Acacia
or any of Acacia's affiliates in the course of your employment, or any market
development, research or expansion projects, business systems and procedures and
other confidential business and proprietary information. Confidential
Information may be contained in written materials, verbal communications, the
unwritten knowledge of employees, or any other tangible medium, such as tape,
computer, or other means of electronic storage of information.
 
 6.2      Obligation of Confidentiality. You acknowledge and agree that (a) all
of the Confidential Information constitutes special, unique and valuable assets
of Acacia and trade secrets, the disclosure of which would cause irreparable
harm and substantial loss to Acacia and/or its affiliates. in view of the
foregoing, You agree that at no time will You, directly or indirectly, and
whether during or after your employment with Acacia, use, reveal, disclose or
make known any Confidential Information without specific written authorization
from or written direction by Acacia. You further agree that, immediately upon
termination or expiration of your employment for any reason whatsoever, or at
any time upon request by Acacia, You will return to Acacia all Confidential
Information.
 
7.     Intellectual Property. You agree that any and all discoveries, concepts,
ideas, inventions, writings, plans, articles, devices, products, designs,
treatments, structures, processes, methods, formulae, techniques and drawings,
and improvements or modifications related to the foregoing that are in any way
related to Acacia's audio and video patent portfolio or any other intellectual
property owned by Acacia or its affiliates or subsidiaries, whether patentable,
copyrightable or not, which are made, developed, created, contributed to,
reduced to practice, or conceived by You, whether solely or jointly with others,
in connection with your employment with Acacia (collectively, the "Intellectual
Property") shall be and remain the exclusive property of Acacia, and, to the
extent applicable, a "work made for hire," and Acacia shall own all rights,
title and interests thereto, including, without limitation, all rights under
copyright, patent, trademark, statutory, common law and/or otherwise. By your
execution of this Agreement, You hereby irrevocably and unconditionally assign
to Acacia all right, title and interest in any such Intellectual Property. You
further agree to take all such steps and all further action as Acacia may
reasonably request to effectuate the foregoing, including, without limitation,
the execution and delivery of such documents and applications as Acacia may
reasonably request to secure the rights to Intellectual Property worldwide by
patent, copyright or otherwise to Acacia or its successors and assigns. You
further agree promptly and fully to disclose any intellectual Property to the
officers of Acacia and to deliver to such officers all papers, drawings, models,
data and other material (collectively, the "Material") relating to any
Intellectual Property made, reduced to practice, developed, created or
contributed to by You and, upon termination, or expiration of your employment
with Acacia, to turn over to Acacia all such Material. Any intellectual property
which was developed by You prior to the date of this agreement, or which is
developed by You during or after the termination of this Agreement and is not in
any way related to any of Acacia's or any of its subsidiaries' or affiliates'
intellectual property, shall be owned by You.
 
3

--------------------------------------------------------------------------------


8.      Other Activities, Non-Solicitation. During the term of this Agreement,
You shall not engage in any activities that are competitive with Acacia, or any
of its affiliates or subsidiaries, or that would result in a conflict of
interest. You are not prohibited from engaging in any other activities. In the
event of the termination of your employment for any reason, You, for a period of
one year shall not: (a) solicit for employment and then employ any employee of
Acacia or any of its affiliates or subsidiaries or any person who is an
independent contractor involved in any of its affiliates or subsidiaries; (b)
make any public statement concerning Acacia, or any of its affiliates or
subsidiaries, or your employment, unless previously approved by Acacia, except
as may be required by law; or (c) induce, attempt to induce or knowingly
encourage any Customer of Acacia or any of its affiliates or subsidiaries to
divert any business or income from Acacia or any of its affiliates or
subsidiaries or to stop or alter the manner in which they are then doing
business with Acacia or any of its affiliates or subsidiaries. The term
"Customer" shall mean any individual or business firm that was or is a customer
or client of, or one that was or is a party in a investor agreement with, or
whose business was actively solicited by, Acacia or any of its affiliates or
subsidiaries at any time, regardless of whether such customer was generated, in
whole or in part, by your efforts.
 
9.      Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for injunctive relief without the need
for an undertaking in order to enforce or prevent any violations of the
provisions of this Agreement.
 
10.    Assignment. This Agreement is personal to You and may not be assigned in
any way by You without the prior written consent of Acacia. Any such attempted
assignment without Acacia's written consent shall be void.
 
11.    Severability and Reformation. The parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof and the remaining provisions
shall remain in full force and effect. Moreover, any provision so affected shall
be limited only to the extent necessary to bring the Agreement within the
applicable requirements of law.
 
12.    Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof. Any suit brought and any and all
legal proceedings to enforce this Agreement whether in contract, tort, equity or
otherwise, shall be brought in the state or federal courts sitting in Los
Angeles County, California, the parties hereto hereby waiving any claim or
defense that such forum is not convenient.
 
4

--------------------------------------------------------------------------------


13.    Arbitration. Any controversy, claim or dispute arising out of or in any
way relating to this Agreement, the alleged breach thereof, and/or your
employment with Acacia or its termination including, without limitation, claims
for breach of any express or implied contract, tort claims, claims for violation
of any federal, state or other governmental law, statute, ordinance, Executive
Order or regulation, and any and all claims for employment discrimination or
harassment, shall be determined by binding arbitration administered by the
American Arbitration Association under its National Rules for Resolution of
Employment Disputes ("Rules") which are in effect at the time of the
arbitration. The Rules are hereby incorporated by reference. California Code of
Civil Procedure § 1283.05, which provides for certain discovery rights, shall
apply to any such arbitration, and said code section is also hereby incorporated
by reference. In reaching a decision, the arbitrator shall have no authority to
change, extend, modify or suspend any of the terms of this Agreement. The
arbitration shall be commenced and heard in Los Angeles County, California. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of California or federal law, or both, as applicable to the claim(s)
asserted. The Arbitrator shall issue a written decision explaining his/his
award. Judgment on the award may be entered in any court of competent
jurisdiction, even if a party who received notice under the Rules fails to
appear at the arbitration hearing(s). The parties may seek, from a court of
competent jurisdiction, provisional remedies or injunctive relief in support of
their respective rights and remedies hereunder without waiving any right to
arbitration. However, the merits of any action that involves such provisional
remedies or injunctive relief, including, without limitation, the terms of any
permanent injunction, shall be determined by arbitration under this paragraph.
Notwithstanding the foregoing, claims for workers' compensation benefits,
unemployment compensation benefits, or claims based upon an employee benefit
plan which provides by its own terms for arbitration are exempted from the
provisions of this Paragraph. In any arbitration hereunder, the parties will
each pay for their costs and attorneys' fees, if any. However, if either party
prevails on a statutory claim which entitles the prevailing party to attorneys'
fees, the arbitrator may award reasonable attorneys' fees to the prevailing
party in accordance with that statute. If any claim or class of claim is
determined by applicable law not to be subject to arbitration, this Agreement to
arbitrate shall remain in full force and effect with respect to all other claims
asserted between the parties.
 
14.    Entire Agreement, Amendment and Waiver. This Agreement contains the
entire understanding and agreement between the parties, and supersedes any other
agreement between Acacia and You, whether oral or in writing, with respect to
the subject matter hereof. This Agreement may not be altered or amended, nor may
any of its provisions be waived, except by a writing signed by both parties
hereto or, in the case of an asserted waiver, by the party against whom the
waiver is sought to be enforced. Waiver of any provision of this Agreement, or
any breach thereof, shall not be deemed to be a waiver of any other provision or
any subsequent alleged breach of this Agreement.
 
15.    Survival and Counterparts. The provisions of Sections 4, 6, 7, 8, 9, 10,
11, 12, 13, 14 and 15 of this Agreement shall survive the termination of this
Agreement. This Agreement may be executed in counterparts, with the same effect
as if both parties had signed the same document. All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.


 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ACACIA MEDIA TECHNOLOGIES CORPORATION
 
By:  /s/ Robert Berman
Name:   Robert Berman
Its:   EVP
 
 
/s/ Edward Treska
Edward Treska
 
 
 
6
 